UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 04/30/17 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Growth and Income Fund, Inc. SEMIANNUAL REPORT April 30, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 Information About the Renewal of the Fund’s Management Agreement 23 FOR MORE INFORMATION Back Cover Dreyfus Growth and Income Fund, Inc. The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Growth and Income Fund, Inc., covering the six-month period from November 1, 2016 through April 30, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly but higher-quality bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. After giving back a portion of their previous gains due to uncertainty in advance of U.S. elections, equity markets rallied to a series of new highs in the wake of the election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies. Generally strong economic data and corporate earnings continued to support stock prices over the first four months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell in response to two short-term interest-rate hikes and rising longer-term rates, while lower-rated corporate-backed bonds continued to advance in anticipation of a more business-friendly market environment. Some asset classes and industry groups seem likely to continue to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation May 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from November 1, 2016 through April 30, 2017, as provided by John C. Bailer, Elizabeth Slover, Leigh N. Todd, and David S. Intoppa, Portfolio Managers Market and Fund Performance Overview For the six-month period ended April 30, 2017, Dreyfus Growth and Income Fund, Inc. produced a total return of 13.11%. 1 In comparison, the fund’s benchmark, the S&P 500 ® Index (the “Index”), produced a total return of 13.31% for the same period. 2 U.S. stocks rose amid improving domestic growth prospects, better-than-expected corporate earnings reports, and positive investor sentiment in the wake of the U.S. presidential election. The fund produced returns that were roughly in line with its benchmark. The Fund’s Investment Approach The fund seeks long-term capital growth, current income, and growth of income consistent with reasonable investment risk by normally investing primarily in stocks of domestic and foreign issuers. We seek to create a broadly diversified portfolio for the fund that includes a blend of growth and dividend-paying stocks, as well as other investments that provide income. We choose stocks through a disciplined investment process that combines computer modeling techniques, bottom-up fundamental analysis, and risk management. The fund’s investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics similar to those of the Index. In selecting securities, we seek companies that possess some or all of the following characteristics: growth of earnings potential; operating margin improvement; revenue growth prospects; business improvement; good business fundamentals; dividend yield consistent with the fund’s strategy pertaining to income; value, or how a stock is priced relative to its perceived intrinsic worth; and a healthy financial profile, which measures the financial well-being of the company. Macroeconomic Shifts Prompted Volatility in Stocks U.S. equity markets dipped in the days leading up the 2016 presidential election in response to political and fiscal uncertainties. However, the election’s unexpected outcome reenergized equity markets as investors began to anticipate lower corporate taxes, reduced regulatory constraints on businesses, and increased infrastructure spending. Stocks climbed sharply in late November and December, led by financial stocks, which were also buoyed by rising bond yields and expectations of future interest-rate increases. Information technology stocks and many of the more economically sensitive, value-oriented stocks in the industrials and materials sectors also outperformed market averages, while traditionally defensive consumer staples stocks and high-yielding equities in the telecommunication services, real estate, and utilities Sectors lagged market averages. Stocks continued to gain value in early 2017, with better-than-expected corporate earnings and encouraging economic data driving several broad market indices to a series of new highs in January and February. The pace of the market’s advance slowed in March and April in light of some disappointing macroeconomic data, intensifying geopolitical issues, and concerns about the new administration’s ability to implement its business-friendly policies. 3 DISCUSSION OF FUND PERFORMANCE (continued) Nevertheless, equity markets ended the reporting period near all-time highs, led by the financials and information technology sectors. Strong Returns Undermined by a Few Disappointments The fund participated nearly fully in the Index’s gains, delivering comparatively strong returns in 8 out of 11 market sectors. However, disappointments in a few industry groups detracted from relative performance. Most significantly, consumer staples holdings in the food and beverage industry—particularly Molson Coors Brewing and Kellogg—were constrained by reduced expectations for revenue gains among consumer products companies. The fund was also hurt by overweighted exposure to energy companies, such as Occidental Petroleum and Schlumberger, at a time of weakening petroleum prices. Underweighted exposure to technology leaders, such as Apple, also dampened relative results. Another notably weak holding, personal care products maker Estée Lauder , declined as a result of a generally lackluster retail environment. On a more positive note, the fund benefited from overweighted exposure to financial holdings, as well as strong individual stock selections in several industry groups. Top performers included capital markets companies, such as Goldman Sachs Group and Morgan Stanley ; banks, such as Bank of America and JPMorgan Chase; and insurers, such as Prudential Financial. Underweighted exposure to the lagging utilities and real estate sectors also bolstered returns, as did good stock selections in the industrials sector, such as diversified manufacturer Honeywell International. Finally, in the health care sector, health care plan provider UnitedHealth Group rose as a result of stronger-than-expected operating results. Positioned for Continued Economic Growth Strengthening global economic growth, gradually rising interest rates, and the new U.S. administration’s proposed business-friendly policies portend well for continued U.S. economic expansion and further advances in equity markets, particularly among relatively economically sensitive financials, materials, and consumer discretionary stocks. While we remain watchful for geopolitical challenges that could undermine these positive trends, the fund currently is positioned to benefit from growing U.S. and global economies. As of the end of the reporting period, the fund held overweighted exposure to financials, materials, and consumer discretionary stocks. In contrast, we have identified relatively few opportunities in the utilities, real estate, industrials, information technology, and consumer staples sectors. May 15, 2017 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — The S
